     Case 1:19-cv-00399-AWI-BAM Document 21 Filed 12/07/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    ETUATE SEKONA,                                    Case No. 1:19-cv-00399-AWI-BAM (PC)
12                        Plaintiff,                    ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS RECOMMENDING
13           v.                                         DISMISSAL OF ACTION
14    TRUJILLO, et al.,                                 (ECF No. 17)
15                        Defendant.
16

17          Plaintiff Etuate Sekona (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a

19   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On December 30, 2019, the Magistrate Judge issued findings and recommendations that

21   this action be dismissed, with prejudice, for failure to state a cognizable claim upon which relief

22   may be granted. (ECF No. 17.) Those findings and recommendations were served on Plaintiff

23   and contained notice that any objections thereto were to be filed within fourteen (14) days after

24   service. (Id. at 12.) Following an extension of time, Plaintiff timely filed objections on January

25   17, 2020. (ECF No. 20.)

26          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this Court has conducted a

27   de novo review of the case, including Plaintiff’s objections. None of Plaintiff’s objections

28   provide a legal basis on which to question the Magistrate Judge’s findings and recommendations.
                                                       1
     Case 1:19-cv-00399-AWI-BAM Document 21 Filed 12/07/20 Page 2 of 2


 1   The Court concludes that the Magistrate Judge’s findings and recommendations are supported by

 2   the record and by proper analysis.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4      1. The findings and recommendations issued on December 30, 2019 (ECF No. 17) are

 5          ADOPTED in full;

 6      2. This action is DISMISSED, with prejudice, for failure to state a cognizable claim upon

 7          which relief may be granted; and

 8      3. The Clerk of the Court is directed to CLOSE this case.

 9
     IT IS SO ORDERED.
10

11   Dated: December 4, 2020
                                               SENIOR DISTRICT JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
